Exhibit 10.3

 

DrugMax, Inc.

312 Farmington Avenue

Farmington, CT 06032

 

September 26, 2005

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated
November 30, 2004 (the “Preferred Stock Purchase Agreement”), by and among
DrugMax, Inc. (the “Company”) and the purchasers signatory thereto (the
“Preferred Stock Purchasers”), pursuant to which the Company issued certain
shares of Series A convertible redeemable preferred stock (the “Preferred
Stock”, and together with the Certificate of Designation for the Preferred
Stock, the “Preferred Stock Documents”) and common stock purchase warrants (the
“Preferred Stock Warrants”) to the Preferred Stock Purchasers.

 

The Preferred Stock Purchase Agreement, Preferred Stock Documents, Preferred
Stock Warrants, and all agreements, instruments, certificates, and other
securities issued or entered into as evidencing rights or obligations in
connection therewith and any other agreements you have with the Company are
sometimes herein collectively referred to as the “Transaction Documents.”

 

WHEREAS, the Company has determined it to be in its best interests to engage in
a private placement through Roth Capital Partners, LLC, as a placement agent
(the “Private Placement”) of its common stock, par value $0.001 per share (the
“Common Stock”) and common stock purchase warrants of the company (the “Private
Placement Warrants”).

 

WHEREAS, the Company has determined it to be in its best interests to use
certain of the proceeds from the Private Placement to redeem the Preferred Stock
(the “Redemption”).

 

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, notwithstanding any provision in any Transaction Documents to the
contrary, the Company and the Preferred Stock Purchasers hereby agree as
follows:

 

  (i)             

 

  (a) as of the date of this letter, the Preferred Stock Purchasers, severally
and not jointly, waive any right of first refusal, participation or similar
right, that any of them may have under any Transaction Document to participate
in the Private Placement and, in connection therewith, waive any claims that
they may respectively have against any investment banker, placement agent or
potential investor in the Private Placement as a result of the planning,
execution, delivery, performance of, or participation in, the Private Placement;



--------------------------------------------------------------------------------

September 26, 2005

Page 2

 

  (b) upon the closing of the Private Placement, the Company will redeem, and
the Preferred Stock Purchasers hereby consent to the Redemption of, the
Preferred Stock for an amount equal to 100% of its Stated Value (as defined in
the Preferred Stock Documents), payable in cash,

 

  (c) upon the closing of the Private Placement, the Preferred Stock Warrants
shall remain outstanding in accordance with their terms;

 

  (d) upon the closing of the Private Placement, the Preferred Stock Warrants
exercise price will be automatically reduced to the per share purchase price of
the shares of Common Stock issued thereafter in the Private Placement, and the
exercise price of the Preferred Stock Warrants shall not be subject to further
adjustments (other than equitable adjustments) as a result of subsequent equity
issuances by the Company. Accordingly, Section 3(b) shall be deleted from the
Preferred Stock Warrants following the Private Placement (but only following the
exercise price reduction mentioned in the immediately preceding sentence);

 

  (e) upon the redemption of the Preferred Stock, the Company agrees that it
will pay all accrued but unpaid dividends; and

 

  (f) each Preferred Stock Purchaser, severally and not jointly with the other
Preferred Stock Purchasers, hereby agrees that neither it, nor any person acting
on its behalf or in concert therewith will engage in any transactions in or
involving our common stock (including “short sales” as defined under federal
securities laws) until such time as (1) the closing of the Private Placement has
been publicly disclosed or (2) the Company informs the Preferred Stock
Purchasers that the Private Placement has been abandoned.

 

  (ii) conditional upon and subject to the Company performing its obligations
under clause (i)(b) above, each Preferred Stock Purchaser, severally and not
jointly with the other Preferred Stock Purchasers, hereby:

 

  (a) acknowledges, consents to and approves (to the extent it has the right or
is required to do so) the Private Placement;

 

  (b) waives any violations of the terms of, or conflicts with, or liquidated
damages in connection with, the Transaction Documents which may exist, or which
may arise as a result of, the entering into or consummation of any of the
Private Placement and the Redemption and the respective transactions undertaken
by the Company in connection therewith;

 

  (c) acknowledges that no default or violation by the Company of any term of
any Transaction Document has occurred that has not been waived or cured;



--------------------------------------------------------------------------------

September 26, 2005

Page 3

 

  (d) waives any liquidated or other damages and penalties that otherwise might
have accrued to the benefit of the Preferred Stock Purchasers under the
Transaction Documents prior to the Redemption; and

 

  (e) waives for all future Subsequent Financings (as defined in the Preferred
Stock Purchase Agreement) the application of Section 4.13 and any further
application of Section 4.14 of the Preferred Stock Purchase Agreement.

 

Other than the waivers, consents and agreements set forth in clause (i)(a) and
(i)(d) (which will be irrevocable, effective and permanent upon the execution
and delivery of counterpart signature pages of this letter), the waivers,
consents and agreements set forth in this letter agreement shall terminate ab
initio and be of no further force and effect among the parties if the closing of
the Private Placement or the Redemption do not occur by October 31, 2005.

 

Each Preferred Stock Purchaser hereby represents and warrants that it is the
sole owner of 100% of the Preferred Stock and Preferred Stock Warrants
originally issued to it upon the closing of the transactions contemplated by the
Preferred Stock Purchase Agreement. Each Preferred Stock Purchaser severally and
not jointly hereby acknowledges the confidential nature of the information
contained in this letter, and agrees to maintain in strictest confidence such
information and the existence and terms of this letter.

 

This letter agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution of this letter agreement may be made by delivery
by facsimile.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be delivered as set forth in the Preferred Stock
Purchase Agreement, except as set forth on the signature pages hereto.

 

The Company acknowledges and agrees that no consideration other than the
consideration set forth herein has been or shall be offered or paid to any other
person to obtain a Preferred Stock Purchaser’s agreement to enter into this
letter agreement or agree to the terms set forth herein. The first sentence of
this paragraph is intended to treat for the Company the Preferred Stock
Purchasers as a class and shall not in any way be construed as the Preferred
Stock Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise. We have elected
to provide all Preferred Stock Purchasers with the same letter agreement for the
convenience of the Company and not because it was required or requested to do so
by the Preferred Stock Purchasers.

 

Except as expressly amended, waived or modified hereby, the Transaction
Documents are ratified and confirmed by the parties hereto and remain in full
force and effect in accordance with the terms hereof.

 

By their respective execution and delivery of this letter agreement, each
Preferred Stock Purchaser hereby represents and warrants that the execution,
delivery, performance and



--------------------------------------------------------------------------------

September 26, 2005

Page 4

 

consummation of this letter agreement has been duly authorized by all necessary
action on the part of such Preferred Stock Purchaser and upon the delivery of
signatures to this letter agreement by all Preferred Stock Purchasers, this
letter agreement shall form a legal and binding agreement of such Preferred
Stock Purchasers enforceable against it in accordance with the terms hereof.

 

Sincerely,

 

DRUGMAX, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Edgardo A. Mercadante

Title:

 

Co-Chairman & CEO

 

Name of Preferred Stock Purchaser:                                 

Signature of Authorized Signatory of Preferred Stock
Purchaser:                                 

Name of Authorized Signatory:                                 

Title of Authorized Signatory:                                 